FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  February 13, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                     Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No.07-4036
 v.
                                                (D.C. No. 2:06-CR-00265 )
                                                        (D. Utah)
 JOSE ROSALES GARCIA,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before McWILLIAMS, Senior Circuit Judge, ANDERSON, Senior Circuit
Judge, and BRORBY, Senior Circuit Judge. **



      On March 31, 2005, Jose Rosales Garcia (the defendant) was charged by

indictment in the United States District Court for the District of New Mexico

with the unlawful possession of methamphetamine, with an intent to distribute.

He later pled guilty to that charge and on May 15, 2006 was sentenced to


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
imprisonment for 60 months. No appeal was taken in that case.

      While the defendant was on pretrial supervision in the above-mentioned

case, he was charged in a second and new indictment filed on April 19, 2006, in

the United States District Court for the District of New Mexico with the unlawful

possession of methamphetamine, with an intent to distribute, on March 23, 2006.

On August 24, 2006 he pled guilty to that charge and on November 30, 2006 was

sentenced to imprisonment for 87 months, that sentence to be served concurrently

with the sentence imposed in the first case. The sentence imposed, i.e. 87

months, was at the lowest end of the applicable guideline range. The defendant,

filed, pro se, a notice of appeal in the second case, which notice read, in its

entirety, as follows:

             Your Honor,
             My name is Jose Garcia and I was recently sentence in your
             court. Upon advice of my attorney Justin Roberts, I signed a
             deal for five years. When sentence I received eighty-seven
             months, which was substantially more time than I agreed to.
             At this time I would like you to accept this letter as my notice
             to appeal my sentence. My family is currently in the process
             of obtaining new counsel for my appeal. I would greatly
             appreciate your help in this endeavor. Thank You.


      Different counsel than his counsel in the district court represents defendant

in this appeal. In due time, counsel in this Court filed an Anders brief and a

motion to withdraw. Anders v. State of Cal., 386 U.S. 738 (1967). Copies of that

brief and the motion to withdraw were mailed to both the defendant and the


                                          -2-
United States. The defendant filed no response in connection with the Anders

brief and the United States by letter to this Court stated that, no response would

be filed by it to counsel’s Anders brief.

      In the Anders brief counsel frames the one issue to be resolved as follows:

             Whether a defendant, who has not first developed a
             record regarding prior counsel’s alleged ineffective
             performance, jeopardizes his ability to later do so by
             improvidently advancing such claims on direct appeal,
             and whether the better course of action would be to raise
             those claims during collateral proceedings.

      It is well established that the general rule, as well as the rule of this

Circuit, is that a claim of ineffective assistance of trial counsel cannot be raised

on direct appeal where the claim has not been raised in the District Court. See,

for example, Beaulieu v. United States, 930 F.2d 805, 807 (10th Cir.1991). In

that same case we recognized that there may be “rare cases” where the record

before the District Court is sufficiently complete to permit consideration by us on

direct appeal of a claim of ineffective assistance of trial counsel. The instant

case, in our view, falls under the general rule and does not come within the

exception.

      In the instant case, defendant’s pro se notice of appeal merely states that

he, “upon the advice of my attorney,” had “signed a deal for five years” and

received a sentence of 87 months imprisonment. In this general connection, we

note that at sentencing defendant’s counsel, in urging the district court to


                                            -3-
sentence defendant to 87 months, did state that “with good time and with credit

for his time incarcerated up until now, he will probably actually do five years and

a few months.” Such, however, does not take the present case out from under the

general rule that an appellate court will not consider on direct appeal the

ineffectiveness of trial counsel unless such had been raised in the district court

and determined by the district court after full hearing on the matter. Beaulieu,

930 F.2d at 807; United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995).

      In line with Anders, we now grant counsel’s motion to withdraw and

dismiss the appeal.



                                               Entered for the Court



                                               Robert H. McWilliams
                                               Senior Circuit Judge




                                         -4-